                            Case 20-10566-MFW                Doc 175         Filed 04/03/20         Page 1 of 19




                                    IN THE UNITED STATES BANKRUPTCY COURT
                                         FOR THE DISTRICT OF DELAWARE

                                                                         )
             In re:                                                      )     Chapter 11
                                                                         )
                                                         1
             BLUESTEM BRANDS, INC., et al.,                              )     Case No. 20-10566 (MFW)
                                                                         )
                                       Debtors.                          )     (Jointly Administered)
                                                                         )
                                                                         )     Ref. Docket No. 82


                                                 CERTIFICATION OF COUNSEL

                              On March 10, 2020, the above-captioned debtors and debtors in possession

             (collectively, the “Debtors”) filed the Debtors’ Application for an Order Authorizing the

             Retention and Employment of Young Conaway Stargatt & Taylor, LLP as Co-Counsel for the

             Debtors, Effective as of the Petition Date [D.I. 82] (the “Application”). The deadline to file

             objections or respond to the Application was 4:00 p.m. (ET) on March 24, 2020 (the “Objection

             Deadline”).

                              Prior to the Objection Deadline, the Debtors received informal comments from

             the office of the United States Trustee (the “U.S. Trustee”). No other formal or informal

             responses or objections to the Application were received prior to the Objection Deadline.

                             Following discussions with the U.S. Trustee, the Debtors have agreed to a revised

             form of order (the “Revised Order”), a copy of which is attached hereto as Exhibit A, which

             resolves the U.S. Trustee’s concerns.2


             1
                 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
                 number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
                 Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
                 Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
                 Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
                 Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
                 LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
                 Debtors is 7075 Flying Cloud Drive, Eden Prairie, MN 55344.
             2
                 For the convenience of the Court and other interested parties, a blackline comparing the Revised Order against
                 the form of order filed with the Application is attached hereto as Exhibit B.

26226962.1
             Case 20-10566-MFW          Doc 175    Filed 04/03/20    Page 2 of 19




               WHEREFORE, as the Debtors did not receive any objections or responses other

than as described herein, and the U.S. Trustee does not object to entry of the Revised Order, the

Debtors respectfully request that the Court enter the Revised Order without further notice or

hearing at the Court’s earliest convenience.

Dated: April 3, 2020                   /s/ Jaime Luton Chapman
Wilmington, Delaware                  M. Blake Cleary (DE Bar No. 3614)
                                      Jaime Luton Chapman (DE Bar No. 4936)
                                      Joseph M. Mulvihill (DE Bar No. 6061)
                                      YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                      Rodney Square
                                      1000 North King Street
                                      Wilmington, Delaware 19801
                                      Telephone:     (302) 571-6600
                                      Email:         mbcleary@ycst.com
                                                     jchapman@ycst.com
                                                     jmulvihill@ycst.com

                                      -and-

                                      Edward O. Sassower, P.C. (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      601 Lexington Avenue
                                      New York, New York 10022
                                      Telephone:    (212) 446-4800
                                      Facsimile:    (212) 446-4900

                                      -and-

                                      Patrick J. Nash, P.C. (admitted pro hac vice)
                                      W. Benjamin Winger (admitted pro hac vice)
                                      KIRKLAND & ELLIS LLP
                                      KIRKLAND & ELLIS INTERNATIONAL LLP
                                      300 North LaSalle Street
                                      Chicago, Illinois 60654
                                      Telephone:     (312) 862-2000
                                      Facsimile:     (312) 862-2200

                                      Proposed Co-Counsel for the Debtors and Debtors in
                                      Possession




                                               2
             Case 20-10566-MFW   Doc 175   Filed 04/03/20   Page 3 of 19




                                  EXHIBIT A

                                 Revised Order




26226962.1
                        Case 20-10566-MFW                Doc 175         Filed 04/03/20      Page 4 of 19




                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

                                                                     )     Chapter 11
         In re:                                                      )
                                                                     )     Case No. 20-10566 (MFW)
         BLUESTEM BRANDS, INC., et               al.,1               )
                                                                     )     (Jointly Administered)
                                   Debtors.                          )
                                                                     )     Re: Docket No. 82

                   ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                   YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL
                    FOR THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE

                  Upon the application (the “Application”)2 of the Debtors for entry of an order pursuant to

         section 327(a) of the Bankruptcy Code and Bankruptcy Rule 2014 authorizing the retention and

         employment of Young Conaway Stargatt & Taylor, LLP (“Young Conaway” or the “Firm”) as

         bankruptcy co-counsel to the Debtors, effective as of the Petition Date, as more fully described

         in the Application; and upon consideration of the Cleary Declaration, the Ayotte Declaration,

         and the First Day Declaration; and it appearing that the relief requested is in the best interests of

         the Debtors’ estates, their creditors, and other parties in interest; and this Court having

         jurisdiction to consider the Application and the relief requested therein pursuant to 28 U.S.C.

         §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware, dated as of February 29, 2012; and consideration of the

         Application and the relief requested therein being a core proceeding pursuant to 28 U.S.C.


         1
             The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
             number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
             Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
             Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
             Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
             Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
             LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
             Debtors is 7075 Flying Cloud Drive, Eden Prairie, MN 55344.

         2
             Capitalized terms used but not defined herein have the meanings given to them in the Application.


26177103.2
                       Case 20-10566-MFW              Doc 175      Filed 04/03/20   Page 5 of 19




         § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

         due and proper notice of the Application having been provided under the particular

         circumstances, and it appearing that no other or further notice need be provided; and this Court

         finding that Young Conaway is a “disinterested person,” as defined in section 101(14) of the

         Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code because (i) Young

         Conaway has no connection with the Debtors, any creditors, or other parties in interest, their

         respective attorneys and accountants, or the U.S. Trustee or any of its employees, except as set

         forth in the Cleary Declaration, (ii) Young Conaway is not a creditor, equity security holder, or

         insider of the Debtors, (iii) none of Young Conaway’s members or employees are or were,

         within two (2) years of the Petition Date, a director, officer, or employee of the Debtors, and

         (iv) Young Conaway does not hold and has neither represented nor represents an interest

         materially adverse to the interests of the Debtors’ estates or of any class of creditors or equity

         security holders by reason of any direct or indirect relationship to, connection with, or interest in,

         the Debtors or for any other reason; and after due deliberation and sufficient cause appearing

         therefor, IT IS HEREBY ORDERED THAT:

                 1.      The Application is granted as set forth herein.

                 2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are hereby

         authorized to retain and employ the firm of Young Conaway as their bankruptcy co-counsel on

         the terms set forth in the Application, the Cleary Declaration, and the Engagement Agreement, 3

         effective as of the Petition Date.

                 3.      Young Conaway shall be entitled to allowance of compensation and

         reimbursement of expenses, upon the filing and approval of interim and final applications

         pursuant to the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other orders
         3
             A copy of the Engagement Agreement is attached hereto as Exhibit 1.

                                                               2
26177103.2
                      Case 20-10566-MFW             Doc 175   Filed 04/03/20     Page 6 of 19




         as this Court may direct, including, without limitation, any order of this Court establishing

         procedures for interim compensation and reimbursement of professionals retained in these

         Chapter 11 Cases.

                4.      The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order in accordance with the Application and the Cleary Declaration.

                5.      This Court shall retain jurisdiction over any and all matters arising from or related

         to the interpretation or implementation of this Order.

                6.      In the event of inconsistency between the Application, the Cleary Declaration,

         and this Order, this Order shall govern.




                                                          3
26177103.2
             Case 20-10566-MFW   Doc 175   Filed 04/03/20   Page 7 of 19




                                   EXHIBIT 1

                             Engagement Agreement




26177103.2
                       Case 20-10566-MFW          Doc 175     Filed 04/03/20      Page 8 of 19

                                                                                                   WILMINGTON
                                                                                                 RODNEY SQUARE

                                                                                                      NEW YORK
                                                                                           ROCKEFELLER CENTER
   YOUNG
   CONAWAY                                                                                         M. Blake Cleary
                                                                                                    P 302.571.6714
                                                                                                    F 302.576.3287
                                                                                                 mbcleary@ycst.com

                                               As of December 27, 2019



             Bluestem Brands, Inc.
             Northstar Holdings, Inc.
             7075 Flying Could Drive
             Eden Prairie, MN 55344
             Attn: Mr. Pete Michielutti
                    Executive Vice President and Chief
                    Financial Officer

                           Re:    Engagement with Young Conaway Staruatt & Taylor, LLP

         Dear Mr. Michielutti:

                         Young Conaway Stargatt & Taylor, LLP (“Young Conaway”) is pleased to accept
         representation, along with Akin Gump Strauss Hauer & Feld LLP (“Akin Gump”), of Bluestem
         Brands, Inc. and Northstar Holdings, Inc. and their subsidiaries listed on Exhibit A attached
         hereto (collectively, the “Company”) on the terms set forth herein, to represent the Company in
         connection with a potential restructuring and related matters.

             1.    Nature of Engagement

                         Young Conaway’s engagement will include representation of the Company in
         preparing for, and during the course of, all aspects of any case or cases prosecuted under title 11
         of the United States Code (the “Bankruptcy Code”) on behalf of one or more legal entities
         constituting the Company. This aspect of Young Conaway’s representation will include, among
         other things, working with Akin Gump regarding the preparation of petition(s) for voluntary
         relief, defenses against any involuntary case, motions and other court papers, documents and
         agreements that may be called for, together with all attendant court appearances and out-of-court
         planning and negotiations, as well as negotiating, preparing and prosecuting any chapter 11
         plans, related solicitation and disclosure statements and other related documents.

         2.        Case Management and Coordination with Other Counsel

                         To the extent possible, given the nature and magnitude of the engagement, steps
         will be taken by us to coordinate all tasks, assignments and undertakings and where practical, to
         allocate tasks to avoid unnecessary duplication of effort among Young Conaway, Akin Gump
         and any other advisors engaged by the Company.

                                           Young Conaway Stargatt & Taylor, LLP
                                 Rodney Square | 1000 North King Street | Wilmington, DE 19801
                                   P 302.571.6600 F 302.571.1253 YoungConaway.com
25775770.2
                       Case 20-10566-MFW                 Doc 175        Filed 04/03/20          Page 9 of 19

         Young Conaway Stargatt & Taylor, LLP
         Bluestem Brands, Inc./Northstar Holdings, Inc.
         As of
         December 27,2019
         Page 2
                        If, as outlined below, court approval should not be available for all aspects of a
         potential chapter 11 case or other insolvency proceeding which you should wish us to undertake,
         our representation would include as many of these aspects as may be approved.

         3.       Fee Structure and Retainer

                         Young Conaway customarily receives a reasonable retainer in matters of this
         nature. The retainer is designed to assure the Company’s continued access to representation
         despite delays in obtaining authority to pay fees, the potential imposition of cash collateral
         requirements and other factors. At this time, Young Conaway requests payment of a retainer of
         Seventy-Five Thousand Dollars ($75,000) (the “Retainer”) in connection with this
         representation. In light of the uncertainty surrounding the early stages of Young Conaway’s
         engagement, the Company recognizes that the amount of the Retainer may prove to be
         insufficient for the work required of Young Conaway, and that the Company may be required to
         increase the Retainer and to pre-fund chapter 11 filing fees of $1,717 for each potential debtor.

                         The pre-petition Retainer funds will be held for the purpose of providing a
         Retainer for professional services to be rendered and expenses to be charged by us to the
         Company’s account in connection with the representation described above. The Retainer will be
         held in an interest-bearing account for the benefit of the Interest on Lawyers Trust Accounts
         (‘TOLTA)1 Program established by the Delaware Supreme Court unless you elect to have the
         Retainer held in an interest-bearing account for your benefit, in which case, interest will be
         credited to the escrow account monthly and will accumulate until the Retainer is applied to our
         invoices for services or until the balance of the Retainer is remitted to the Company at the
         conclusion of this matter. The Retainer fee is refundable if not earned. Enclosed is a tax
         reporting form, which must be completed, signed by an authorized representative of the
         Company and returned to us before our bank will open an interest-bearing escrow account for
         your benefit.

                        Young Conaway will send the Company invoices approximately every month, or
         more frequently prior to any bankruptcy filing, as necessary to remain under the Retainer, for
         services rendered and charges and disbursements incurred. The invoices will reflect charges for
         services rendered calculated on the basis of our guideline hourly rates. Invoices shall be payable
         within ten (10) business days of receipt, provided, however, that in the event of a bankruptcy
         case, payment may be made only upon court approval.




                  1 The IOLTA Program, administered by the Delaware Bar Foundation, provides funding to improve the
         administration ofjustice, to provide legal services to the poor, and for such other programs for the benefit of the
         public as are approved by the Court from time to time.

25775770.2
                       Case 20-10566-MFW            Doc 175   Filed 04/03/20     Page 10 of 19

             Young Conaway Stargatt & Taylor, LLP
             Bluestem Brands, Inc./Northstar Holdings, Inc.
             As of
             December 27, 2019
             Page 3
             4.     Pre-Petition and Post-Petition Services

                         To the extent that the Company prosecutes a case or cases pursuant to chapter 11
         of the Bankruptcy Code, some fees, charges and disbursements incurred before the filing of a
         bankruptcy petition (voluntary or involuntary) may remain unpaid as of the date of a bankruptcy
         filing. Immediately prior to the filing, Young Conaway will prepare an estimated invoice for
         fees and expenses incurred and deduct such amount from the Retainer which will constitute
         payment in full of any pre-petition balance. After the filing of the chapter 11 case, the remaining
         Retainer, together with any additional prepetition retainer paid in anticipation of the filing (the
         “Post-Petition Retainer”), will be held as security for the payment of post-petition fees and
         expenses in accordance with Bankruptcy Rule 2016 or other applicable laws and rules. Post­
         petition fees and expenses are to be paid by the Company as and when approved by the Court
         and are not intended to be set off against the Post-Petition Retainer until the conclusion of the
         case.

         5.         Fees, Charges and Disbursements

                        Young Conaway’s monthly invoices will reflect charges for services rendered,
         calculated on the basis of our guideline hourly rates except as otherwise set forth herein. For
         attorney services, these rates range from $375 to $1,375 per hour. My hourly rate is $940. The
         guideline hourly rate charged for paralegals is $295 to $305 per hour. Our guideline hourly rates
         are adjusted periodically to reflect the advancing experience, capabilities and seniority of our
         professionals as well as general economic factors.

                         Our invoices also will include amounts for charges and disbursements. Such
         charges and disbursements will include, among others things, charges for messenger services, air
         couriers, document preparation services, secretarial overtime, photocopying, court fees, travel
         expenses, working meals, postage, materials for large mailings, telephone and facsimile charges,
         computerized legal research facilities, computerized document inventory and control,
         investigative searches, and other charges customarily invoiced by law firms in addition to fees
         for legal services. In the event extraordinary or significant expenses are incurred, such as
         transcript costs and large mailings, the Company agrees that it will pay those expenses directly or
         will promptly reimburse us separately from our normal invoice procedure.

                           If (a) the Company’s restructuring efforts are successfully completed, (b) our
         retention as bankruptcy or other counsel to the Company is not approved or authorized by the
         court, (c) it is decided that such approval ought not to be sought, or (d) Young Conaway is
         discharged, the Retainer will be refunded to the Company after deducting all unpaid pre- and
         post-petition fees, charges and disbursements due to Young Conaway by the Company.

         6.         Confidentiality and Conflicts

                          While confidential communications between a client and counsel are privileged,
         the filing of a bankruptcy case may severely impact this attorney-client privilege. Specifically, if
         a trustee is appointed in any bankruptcy case concerning a corporate debtor, the trustee will be
         able to obtain from us (or any other counsel to the corporation) and disclose to others
         information communicated by the corporation to counsel.

25775770.2
                        Case 20-10566-MFW           Doc 175       Filed 04/03/20      Page 11 of 19

             Young Conaway Stargatt & Taylor, LLP
             Bluestem Brands, Inc./Northstar Holdings, Inc.
             As of
             December 27, 2019
             Page 4
                              Our firm represents many other companies and individuals. Thus, it is possible
             that during the time we represent you, some of our present or future clients may have disputes or
             interests adverse to you. Accordingly, this letter will confirm your agreement that we may
             continue to represent or may undertake in the future to represent existing or new clients in any
             matter that is not substantially related to our work for you in this matter, even if the interests of
             such clients in those other matters are directly adverse to you and even if such representation
             includes litigation against you, provided that we reasonably believe that we will be able to
             provide competent and diligent representation to you and the other affected clients. We will not
             represent any party adverse to you with respect to the matters for which you engage us to
             represent you pursuant to this engagement letter.

                         Please be assured that, despite any such concurrent representation, we strictly
         preserve all client confidences and zealously pursue the interests of each of our clients, including
         in those circumstances in which we represent the adversary of an existing client in an unrelated
         case. The Company agrees that it does not consider such concurrent representation, in unrelated
         matters, of the Company and any adversary to be inappropriate and, therefore, waives any
         objections to any such present or future concurrent representation. Of course, with respect to any
         particular matter that may arise in connection with any chapter 11 case that may be commenced,
         we understand that the Company will evaluate all of the circumstances extant at that time and
         will coordinate assignments among Young Conaway and other counsel to best serve and benefit
         the Company.

                         Young Conaway does not typically provide opinion letters in connection with
         restructuring engagements or bankruptcy reorganization cases to its clients or to others who
         might wish to rely on such letters. We do not alter this policy except under very unusual
         circumstances and then, only upon further written agreement, as approved by a special
         committee of Young Conaway, which must provide for compensation to us for the special risks
         attendant to the furnishing of such opinions.

                       Young Conaway is being engaged by the legal entities comprising the Company.
         Our employment does not, and cannot, include the representation of any individual officer,
         director, member, shareholder or employee; we encourage each to consult independent counsel.

         7.         Document Retention

                         Paper and other records which are created or held on your behalf will be retained
         by the Firm in accord with law and at its discretion during the pendency of this matter. Unless
         required by law to be retained in paper or other tangible form, as the case may be, the Firm may
         scan or otherwise convert all such records to electronic or digital form and dispose of the paper
         or other tangible record. Notwithstanding the foregoing, the Firm will not convert any record
         exclusively to electronic or digital form if doing so would violate the law or if the Firm realizes
         in advance that, in doing so, the information contained in the record would be made illegible or
         unusable.




25775770.2
                        Case 20-10566-MFW           Doc 175      Filed 04/03/20      Page 12 of 19

             Young Conaway Stargatt & Taylor, LLP
             Bluestem Brands, Inc./Northstar Holdings, Inc.
             As of
             December 27, 2019
             Page 5
                             All documents and other materials relating to the subject matter of this
             engagement, including those maintained electronically, will be retained and disposed of in
             accordance with Young Conaway’s document retention policy, which provides generally that
             Young Conaway will not retain documents relating to this type of engagement for more than six
             years. As such, absent your prior written request to return documents and other materials at the
             conclusion of this engagement, all documents and other materials in storage may be destroyed
             after the expiration of the designated document retention period.

             8.      Choice of Law/Venue

                             In the unlikely event that a dispute arises concerning the engagement provided
             herein, the Company and Young Conaway agree that this agreement shall be construed and
             enforced in accordance with, and governed by, the laws of the State of Delaware, and that the
             courts of the State of Delaware shall have exclusive jurisdiction of all matters relating, in any
             way, to any disputes arising from this agreement.

             9.     Conclusion

                            The Company agrees to make appropriate employees of the Company available to
             Young Conaway to assist in factual inquiries and factual determinations, court hearings and
             appearances, transactions and dealings relating to the subject matters with respect to which
             Young Conaway has been retained.

                       The Company may discharge Young Conaway at any time. Young Conaway may
         withdraw at any time with the Company’s consent or for good cause without the Company’s
         consent. Good cause includes the Company’s breach of this agreement (including the
         Company’s failure to pay any statement when due), the Company’s refusal or failure to
         cooperate with us or any fact or circumstance that would render our continuing representation
         unlawful or unethical.

                          Other matters may arise in this representation not set forth in, or contemplated by,
         this letter. Indeed, given the magnitude of the representation, it would be unusual if this were not
         the case. Please feel free to contact us to clarify or identify any such matter that may arise in
         connection with our representation.

                         The foregoing sets forth the terms regarding Young Conaway’s retention. There
         are no representations or promises other than as expressly set forth herein. If the foregoing terms
         of our representation meet with your approval and accurately represent your understanding of the
         Company’s engagement agreement with Young Conaway, please execute this agreement and
         return it and the original executed W-9, along with the $150,000 Retainer to Young Conaway at
         your earliest convenience.




25775770.2
                       Case 20-10566-MFW         Doc 175     Filed 04/03/20    Page 13 of 19

             Young Conaway Stargatt & Taylor, LLP
             Bluestem Brands, Inc./Northstar Holdings, Inc.
             As of
             December 27,2019
             Page 6
                          Wire transfer instructions for Young Conaway are as follows:

                           Bank Name: WSFS Bank
                           Location: Wilmington, Delaware
                           Routing or ABA #: 031100102
                           FBOAccount#: 208858415
                           Account Name: Young Conaway Stargatt & Taylor, LLP Attorney Trust Account
                           Special Instructions: BCLEA/Bluestem Brands, Inc.

                           We very much look forward to working with you.

                                                    YOUNG CONAWAY STARGATT & TAYLOR, LLP




                                                           M. Blake Cleary


         Enclosure - W9 Form
         cc: Philip Dublin, Esquire

         Bluestem Brands, Inc.
              for itself and its subsidiaries listed on Exhibit A

         By:

         Its:         £ \/P £ &C        .

         Date:        /^///^^
         Northstar Holdings, Inc.


         By:

         Its:                  f g-C,
         Date:       dhjiazo__




25775770.2
                  Case 20-10566-MFW        Doc 175     Filed 04/03/20   Page 14 of 19




                                               EXHIBIT A



         Blair LLC (DE)
         Appleseed’s Holdings, Inc. (DE)
         Haband Company LLC (DE)
         Value Showcase LLC (f/k/a Linen Source Acquisition LLC) (DE)
         Orchard Brands Corporation (DE)
         Orchard Brands International, Inc. (DE)
         Orchard Brands Sales Agency, LLC (DE)
         Draper’s & Damon’s LLC (CA)
         WinterSilks, LLC (FL)
         Johnny Appleseed’s, Inc. (MA)
         Norm Thompson Outfitters LLC (DE)
         Gold Violin LLC (DE)
         Home Forever LLC (DE)
         Bluestem Sales, Inc. (DE)
         Bluestem Enterprises, Inc. (DE)
         Bluestem Fulfillment, Inc. (DE)




25775770.2
             Case 20-10566-MFW   Doc 175   Filed 04/03/20   Page 15 of 19




                                   EXHIBIT B

                                    Blackline




26226962.1
                        Case 20-10566-MFW                 Doc 175         Filed 04/03/20      Page 16 of 19




                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                                      )      Chapter 11
         In re:                                                       )
                                                                      )      Case No. 20-10566 (MFW)
         BLUESTEM BRANDS, INC., et                al.,1               )
                                                                      )      (Jointly Administered)
                                    Debtors.                          )
                                                                      )      Re: Docket No. ___82

                    ORDER AUTHORIZING THE RETENTION AND EMPLOYMENT OF
                    YOUNG CONAWAY STARGATT & TAYLOR, LLP AS CO-COUNSEL
                     FOR THE DEBTORS, EFFECTIVE AS OF THE PETITION DATE

                  Upon the application (the “Application”)2 of the Debtors for entry of an order pursuant to

         section 327(a) of the Bankruptcy Code and Bankruptcy Rule 2014 authorizing the retention and

         employment of Young Conaway Stargatt & Taylor, LLP (“Young Conaway” or the “Firm”) as

         bankruptcy co-counsel to the Debtors, effective as of the Petition Date, as more fully described

         in the Application; and upon consideration of the Cleary Declaration, the Ayotte Declaration,

         and the First Day Declaration; and it appearing that the relief requested is in the best interests of

         the Debtors’ estates, their creditors, and other parties in interest; and this Court having

         jurisdiction to consider the Application and the relief requested therein pursuant to 28 U.S.C.

         §§ 157 and 1334 and the Amended Standing Order of Reference from the United States District

         Court for the District of Delaware, dated as of February 29, 2012; and consideration of the

         Application and the relief requested therein being a core proceeding pursuant to 28 U.S.C.


         1
              The Debtors in these Chapter 11 Cases, along with the last four digits of each Debtor’s federal tax identification
              number, are as follows: Bluestem Brands, Inc. (5164); Appleseed’s Holdings, Inc. (9117); Blair LLC (1670);
              Bluestem Enterprises, Inc. (1237); Bluestem Fulfillment, Inc. (5931); Bluestem Sales, Inc. (1539); Draper’s &
              Damon’s LLC (2759); Gold Violin LLC (0873); Haband Company LLC (8496); Home Forever LLC (2324);
              Johnny Appleseed’s, Inc. (5560); Norm Thompson Outfitters LLC (8344); Northstar Holdings Inc. (6823);
              Orchard Brands Corporation (6322); Orchard Brands International, Inc. (8962); Orchard Brands Sales Agency,
              LLC (8855); Value Showcase LLC (2920); WinterSilks, LLC (0688). The service address for each of the above
              Debtors is 7075 Flying Cloud Drive, Eden Prairie, MN 55344.

         2
              Capitalized terms used but not defined herein have the meanings given to them in the Application.


26177103.12
                      Case 20-10566-MFW              Doc 175       Filed 04/03/20   Page 17 of 19




         § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and

         due and proper notice of the Application having been provided under the particular

         circumstances, and it appearing that no other or further notice need be provided; and this Court

         finding that Young Conaway is a “disinterested person,” as defined in section 101(14) of the

         Bankruptcy Code and as required by section 327(a) of the Bankruptcy Code because (i) Young

         Conaway has no connection with the Debtors, any creditors, or other parties in interest, their

         respective attorneys and accountants, or the U.S. Trustee or any of its employees, except as set

         forth in the Cleary Declaration, (ii) Young Conaway is not a creditor, equity security holder, or

         insider of the Debtors, (iii) none of Young Conaway’s members or employees are or were,

         within two (2) years of the Petition Date, a director, officer, or employee of the Debtors, and

         (iv) Young Conaway does not hold and has neither represented nor represents an interest

         materially adverse to the interests of the Debtors’ estates or of any class of creditors or equity

         security holders by reason of any direct or indirect relationship to, connection with, or interest in,

         the Debtors or for any other reason; and after due deliberation and sufficient cause appearing

         therefor, IT IS HEREBY ORDERED THAT:

                 1.      The Application is granted as set forth herein.

                 2.      In accordance with section 327(a) of the Bankruptcy Code, the Debtors are hereby

         authorized to retain and employ the firm of Young Conaway as their bankruptcy co-counsel on

         the terms set forth in the Application, the Cleary Declaration, and the Engagement Agreement,3

         effective as of the Petition Date.

                 3.      Young Conaway shall be entitled to allowance of compensation and

         reimbursement of expenses, upon the filing and approval of interim and final applications

         pursuant to the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and such other orders

         3
             A copy of the Engagement Agreement is attached hereto as Exhibit 1.

26177103.2
                                                               2
                     Case 20-10566-MFW          Doc 175       Filed 04/03/20    Page 18 of 19




         as this Court may direct, including, without limitation, any order of this Court establishing

         procedures for interim compensation and reimbursement of professionals retained in these

         Chapter 11 Cases.

                4.      The Debtors are authorized to take all actions necessary to effectuate the relief

         granted pursuant to this Order in accordance with the Application and the Cleary Declaration.

                5.      This Court shall retain jurisdiction over any and all matters arising from or related

         to the interpretation or implementation of this Order.

                6.      In the event of inconsistency between the Application, the Cleary Declaration,

         and this Order, this Order shall govern.




26177103.2
                                                          3
              Case 20-10566-MFW   Doc 175   Filed 04/03/20   Page 19 of 19




                                    EXHIBIT 1

                              Engagement Agreement




26177103.12
